Case 2:18-cv-02790-R-MRW Document 30 Filed 05/31/19 Page 1 of 3 Page ID #:100




  1    CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2    Ray Ballister, Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3    Dennis Price, Esq., SBN 279082
  4    Mail: PO Box 262490
       San Diego, CA 92196-2490
  5    Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
  6    (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
  7    Attorneys for Plaintiffs
  8    MASAI McDOUGALL (SBN: 305031)
       Masaimcd@masailaw.com
  9    LAW OFFICE OF MASAI MCDOUGALL
 10    100 W Broadway, Suite 3000
       Long Beach, CA 90802
 11    Phone: (562) 731-0309
       Facsimile: (562) 684-4520
 12    Attorney for Defendants
       Ernest Montel Miner and Marie M. Miner
 13
 14                           UNITED STATES DISTRICT COURT
 15                          CENTRAL DISTRICT OF CALIFORNIA
 16    NEHEMIAH KONG,                              Case: 2:18-CV-02790-R-MRW
 17
                Plaintiff,                         JOINT STIPULATION FOR
 18                                                DISMISSAL PURSUANT TO
       v.                                          F.R.CIV.P. 41 (a)(1)(A)(ii)
 19
       ERNEST MONTEL MINER, in
 20    individual and representative
       capacity as trustee of the Miner
 21    Family Trust dated February 8,
       1990;
 22    MARIE M. MINER, in individual and
 23    representative capacity as trustee of
       the Miner Family Trust dated
 24    February 8, 1990; and Does 1-10,
 25             Defendants.
 26
 27
 28

                                               1

      Joint Stipulation for Dismissal               Case: 2:18-CV-02790-R-MRW
Case 2:18-cv-02790-R-MRW Document 30 Filed 05/31/19 Page 2 of 3 Page ID #:101




  1
  2                                     STIPULATION
  3
  4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
  5   between the parties hereto that this action may be dismissed with prejudice
  6   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
  7   This stipulation is made as the matter has been resolved to the satisfaction of
  8   all parties.
  9
 10   Dated: May 31, 2019                CENTER FOR DISABILITY ACCESS
 11
                                         By: /s/ Chris Carson
 12
                                                Chris Carson
 13                                             Attorneys for Plaintiff
 14   Dated: May 31, 2019                LAW OFFICE OF MASAI MCDOUGALL
 15
 16                                      By: /s/ Masai McDougall
 17
                                               Masai McDougall
                                               Attorney for Defendants
 18                                            Ernest Montel Miner and
                                               Marie M. Miner
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               2

      Joint Stipulation for Dismissal               Case: 2:18-CV-02790-R-MRW
Case 2:18-cv-02790-R-MRW Document 30 Filed 05/31/19 Page 3 of 3 Page ID #:102




  1
  2                         SIGNATURE CERTIFICATION
  3
  4   I hereby certify that the content of this document is acceptable to Masai
  5   McDougall, counsel for Ernest Montel Miner and Marie M. Miner, and that I
  6   have obtained Mr. McDougall’s authorization to affix his electronic signature
  7   to this document.
  8
  9   Dated: May 31, 2019               CENTER FOR DISABILITY ACCESS
 10
                                        By: /s/ Chris Carson
 11
                                               Chris Carson
 12                                           Attorneys for Plaintiff
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             3

      Joint Stipulation for Dismissal             Case: 2:18-CV-02790-R-MRW
